Range v Trustees of Columbia Univ. in the City of N.Y. (2017 NY Slip Op 01138)





Range v Trustees of Columbia Univ. in the City of N.Y.


2017 NY Slip Op 01138


Decided on February 10, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2017

Sweeny, J.P., Mazzarelli, Manzanet-Daniels, Webber, JJ.


3077N 151444/12 400162/13 400194/13

[*1] King Range, Plaintiff,
vThe Trustees of Columbia University in the City of New York, et al., Defendants-Respondents.
The Trustees of Columbia University in the City of New York, et al., Third-Party Plaintiffs-Respondents,
vBreeze National Inc., et al., Third-Party Defendants.
The Trustees of Columbia University in the City of New York, et al., Second Third-Party Plaintiffs-Respondents,
vTotal Safety Consulting, L.L.C., Second Third-Party Defendant-Appellant, City Safety Compliance Corp., Second Third-Party Defendant.
Francisca Montero De Ruiz, et al., Plaintiffs,
vThe Trustees of Columbia University in the City of New York, et al., Defendants-Respondents, Howard I. Shapiro & Associates Consulting Engineers, P.C., Defendants.
The Trustees of Columbia University in the City of New York, et al., Third-Party Plaintiffs-Respondents,
vBreeze National Inc., et al., Third-Party Defendants.
[*2]The Trustees of Columbia University in the City of New York, et al., Second Third-Party Plaintiffs-Respondents,
vTotal Safety Consulting, L.L.C., Second Third-Party Defendant-Appellant, City Safety Compliance Corp., Second Third-Party Defendant.
Sakim Kirby, Plaintiff,
vLend Lease (US) Construction LMB, Inc., et al., Defendants-Respondents, Howard I. Shapiro & Associates
Consulting Engineers, P.C., Defendant.
The Trustees of Columbia University in the City of New York, et al., Third-Party Plaintiffs-Respondents,
vBreeze National Inc., et al., Third-Party Defendants.
The Trustees of Columbia University in the City of New York, et al., Second Third-Party Plaintiffs-Respondents,
vTotal Safety Consulting, L.L.C., Second Third-Party Defendant-Appellant, City Safety Compliance Corp., Second Third-Party Defendant.


Gruvman, Giordano & Glaws, LLP, New York (Charles T. Glaws of counsel), for appellants.
Havkins Rosenfeld Ritzert & Varriale, LLP, Mineola (Mark J. Volpi of counsel), for respondents.

[*3]

Order, Supreme Court, New York County (Ellen M. Coin, J.), entered on or about June 13, 2016, which, inter alia, denied the motion of second third-party defendant Total Safety Consulting, L.L.C. (Total Safety) to sever the second third-party action, unanimously affirmed, without costs.
The court properly denied Total Safety's motion. Second third-party plaintiffs Columbia University and Lend Lease provided a reasonable excuse for their late impleader. Total Safety has also not demonstrated that it would be prejudiced because, while the main action was ready for trial, it will have ample time to conduct discovery while summary judgment motions are pending. Furthermore, the third-party actions present questions of law and fact in common with the main action, thereby making a joint trial preferable (see e.g. Marbilla, LLC v 143/145 Lexington LLC, 116 AD3d 544 [1st Dept 2014]; Wilson v City of New
York, 1 AD3d 157 [1st Dept 2003]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 10, 2017
CLERK